U.S. Department of Justice

Andrew E. Lelling
United States Attorney
District of Massachusetts

 

 

Main Reception: (617) 748-3100 John Joseph Moakley United States Courthouse
1 Courthouse Way
Suite 9200
Boston, Massachusetts 02210

August 20, 2019

Scott Lauer, Esq.

Assistant Federal Defender
51 Sleeper Street, 5th Floor
Boston, MA 02210

Re: United States v. Matthew Haviland
Criminal No. 19-mj-07085-JCB

Dear Mr. Lauer:

The United States Attorney for the District of Massachusetts (“the U.S. Attorney”) and your
client, Matthew Haviland (“Defendant”), agree as follows, pursuant to Federal Rule of Criminal
Procedure 11(c)(1)(B):

1. Change of Plea

As soon as is practicable, Defendant will waive Indictment and plead guilty to Counts One
through Three of the Information: stalking, in violation of 18 U.S.C. § 2261A(2) (Count One),
and use of interstate and foreign commerce to transmit a threat to injure another person, in violation
18 U.S.C. § 875(c) (Counts Two and Three). Defendant admits that he committed the crimes
specified in these counts and is in fact guilty of each one.

2. Penalties

|
Defendant faces the following maximum penalties on each count: incarceration for five
years; supervised release for three years; a fine of $250,000; a mandatory special assessment o
$100; restitution; an forfeiture to the extent charged in the Information;

Defendant understands that, if he is not a United States citizen, pleading guilty may affect
Defendant’s immigration status. Defendant agrees to plead guilty regardless of any potential!

immigration consequences, even if Defendant’s plea results in being automatically removed from
1

 

 
the United States.

3. Sentencing Guidelines

The parties agree, based on the following calculations, that Defendant’s total “offense
level” under the Guidelines is 16:

a) Defendant’s base offense level for Count One is 18, because he is guilty of
violating 18 U.S.C. § 2261A (USSG § 2A6.2(a));

b) Defendant’s offense level for violation of Count Two is lower than and groups
with the offense level for Count One, resulting in no change to his offense level
(USSG §§ 2A6.1(a), 2A6.2 cmt. n.4)); -

c) Defendant’s offense level is increased by | as a result of Count Three, which
does not group with Counts 1 or 2, and for which the applicable offense level
is 12 (USSG §§ 2A6.1(a), 3D1.4(b)); and

d) Defendant’s offense level is decreased by 3, because Defendant has accepted
responsibility for Defendant’s crimes (USSG §3E1.1).

Defendant understands that the Court is not required to follow this calculation, and that
Defendant may not withdraw his guilty plea if Defendant disagrees with how the Court calculates
the Guidelines or with the sentence the Court imposes.

Defendant also understands that the government will object to any reduction in his sentence
based on acceptance of responsibility if: (a) at sentencing, Defendant does not clearly accept
responsibility for the crimes he is pleading guilty to committing; or (b) by the time of sentencing,
Defendant has committed a new federal or state offense, or has in any way obstructed justice.

If, after signing this Agreement, Defendant’s criminal history score or Criminal History
Category is reduced, the U.S. Attorney reserves the right to seek an upward departure under the
Guidelines.

Nothing in this Plea Agreement affects the U.S. Attorney’s obligation to provide the Court
and the U.S. Probation Office with accurate and complete information regarding this case.

4. Sentence Recommendation

 

| |
|
|
i

The U.S. Attorney agrees to recommend the following | to the Court:

a) incarceration for 21 months; |

| |

b) afine within the Guidelines sentencing range as calculated by the parties, unless
the Court finds that Defendant is not able, and is not likely to become able, to

2

 
pay a fine;
c) 36 months of supervised release;

d) amandatory special assessment of $300, which Defendant must pay to the Clerk
of the Court by the date of sentencing; and

e) forfeiture as set forth in Paragraph 6.
Defendant reserves the right to argue for a sentence below the Guidelines sentencing range.
5. Waiver of Appellate Rights and Challenges to Conviction or Sentence

Defendant has the right to challenge his conviction and sentence on “direct appeal.” This
means that Defendant has the right to ask a higher court (the “appeals court”) to look at what
happened in this case and, if the appeals court finds that the trial court or the parties made certain
mistakes, overturn Defendant’s conviction or sentence. Also, in some instances, Defendant has
the right to file a separate civil lawsuit claiming that serious mistakes were made in this case and
that his conviction or sentence should be overturned.

Defendant understands that he has these rights, but now agrees to give them up.
Specifically, Defendant agrees that:

a) He willnot challenge his conviction on direct appeal or in any other proceeding,
including in a separate civil lawsuit; and

b) Defendant will not challenge any prison sentence of 21 months or less or any
court orders relating to forfeiture, restitution, fines or supervised release. This
provision is binding even if the Court’s Guidelines analysis is different than the
one in this Agreement.

The U.S. Attorney agrees that, regardless of how the Court calculates Defendant’s
sentence, the U.S. Attorney will not appeal any sentence of imprisonment of 21 months or more.

Defendant understands that, by agreeing to the above, he is agreeing that his conviction
and sentence (to the extent set forth in subparagraph (b), above) will be final when the Court issues
a written judgment after the sentencing hearing in this case. That is, after the Court issues a written
judgment, Defendant will lose the right to appeal or otherwise challenge his conviction and
sentence (to the extent set forth in subparagraph (b), above), regardless of whether he later changes
his mind or finds new information that would have led him not to agree to give up these rights in

the first place.

 

 

 

 

Defendant acknowledges that he is agreeing to give up these rights at least partly in
exchange for concessions the U.S. Attorney is making in this Agreement.

 

 

 

3

 

 
The parties agree that, despite giving up these rights, Defendant keeps the right to later
claim that his lawyer rendered ineffective assistance of counsel, or that the prosecutor engaged in
misconduct serious enough to entitle Defendant to have his conviction or sentence overturned.

6. Forfeiture

Defendant hereby waives and releases any claims Defendant may have to any vehicles,
currency, or other personal property seized by the United States, or seized by any state or local law
enforcement agency and turned over to the United States, during the investigation and prosecution
of this case, and consents to the forfeiture of all such assets.

7. Civil Liability

This Plea Agreement does not affect any civil liability, including any tax liability,
Defendant has incurred or may later incur due to his criminal conduct and guilty plea to the charges
specified in Paragraph 1 of this Agreement.

8. Breach of Plea Agreement

Defendant understands that if he breaches any provision of this Agreement, Defendant
cannot use that breach as a reason to withdraw his guilty plea. Defendant’s breach, however, would
give the U.S. Attorney the right to be released from his commitments under this Agreement, and
would allow the U.S. Attorney to pursue any charges that were, or are to be, dismissed under this
Agreement.

If Defendant breaches any provision of this Agreement, the U.S. Attorney would also have
the right to use against Defendant any of Defendant’s statements, and any information or materials
he provided to the government during investigation or prosecution of his case. The U.S. Attorney
would have this right even if the parties had entered any earlier written or oral agreements or
understandings about this issue.

Finally, if Defendant breaches any provision of this Agreement, he thereby waives any
defenses based on the statute of limitations, constitutional protections against pre-indictment delay,
and the Speedy Trial Act, that Defendant otherwise may have had to any charges based on conduct
occurring before the date of this Agreement.

9. Who is Bound by Plea Agreement
This Agreement) is only between Defendant and the U.S. Atto Ly for the District of |

|
| Massachusetts. It does not bind the Attorney General of the United States or any other federal,
| state, or local prosecuting authorities. |

I

 
10. Modifications to Plea Agreement

This Agreement can be modified or supplemented only in a written memorandum signed
by both parties, or through proceedings in open court.

x * x

If this letter accurately reflects the agreement between the U.S. Attorney and Defendant,
please have Defendant sign the Acknowledgment of Plea Agreement below. Please also sign
below as Witness. Return the original of this letter to Assistant U.S. Attorney Brian Pérez-Daple.

Sincerely,

 

 

Chief, National Security Unit
SCOTT GARLAND
Deputy Chief, National Security Unit

z
Brian Pérez-Dgple /
Assistant U.S. Attorney

 

 
ACKNOWLEDGMENT OF PLEA AGREEMENT

I have read this letter and discussed it with my attorney. The letter accurately presents my
agreement with the United States Attorney’s Office for the District of Massachusetts. There are no
unwritten agreements between me and the United States Attorney’s Office, and no United States
government official has made any unwritten promises or representations to me in connection with
my guilty plea. I have received no prior offers to resolve this case.

I understand the crimes I am pleading guilty to, and the maximum penalties for those
crimes. I have discussed the Sentencing Guidelines with my lawyer and I understand the
sentencing ranges that may apply.

I am satisfied with the legal representation my lawyer has given me and we have had
enough time to meet and discuss my case. We have discussed the charges against me, possible
defenses I might have, the terms of this Agreement and whether I should go to trial.

Iam entering into this Agreement freely and voluntarily and because I am in fact guilty of
the offenses. I believe this Agreement is in my best interest.

tha TDP

Matthew Haviland
Defendant

Date: OF (22/2019

I certify that Matthew Haviland has read this Agreement and that we have discussed what
it means. I believe Matthew Haviland understands the Agreement and is entering into it freely,
voluntarily, and knowingly. I also certify that the U.S. Attorney has not extended any other offers

regarding a change of plea in this case. p
L

Esq.
ttorney fet Defendant

Date: | B24 q

 

 

 
